Exhibit 10.53

 

LOGO [g681985g68j66.jpg]

January 3, 2014

David Fisher

Enova Financial Holdings, LLC

200 W. Jackson, Suite 2400

Chicago, Illinois 60606

 

  Re: Tim Ho

Dear David:

As you know, Springleaf Holdings, Inc. (“Springleaf”) is considering hiring Tim
Ho (“Tim”), who has entered into a Continued Employment and Separation Agreement
(“Agreement”) with Enova Financial Holdings, LLC (“Enova”), a subsidiary of Cash
America International, Inc. (“Cash America”). In order to clarify the
circumstances around Tim’s potential employment by Springleaf, we propose the
following:

 

  1. Cash America and Enova (including their affiliates, successors and assigns)
will not object to Springleaf’s hiring Tim;

 

  2. Springleaf agrees on its own behalf and on behalf of its subsidiaries that
Springleaf and its subsidiaries will not offer loan products whose rate of
interest as stated in the loan documents exceed 36% per annum for the remaining
period of Tim’s noncompete as reflected in paragraph 13 of the Agreement;

 

  3. Tim agrees to extend the 24 month term of the provisions of paragraphs 12
and 14 of the Agreement to 36 months (the “Covenant Period”);provided that
paragraph 14 is understood to be limited to the solicitation of Enova’s or Cash
America’s business partners or Enova or Cash America customers with whom Tim has
had personal dealings;

 

  4. Tim agrees that as of January 3, 2014, Enova has paid Tim approximately
$330,000 of the $860,000 Salary Continuation Pay specified in Paragraph 3 of the
Agreement, leaving approximately $530,000 of Salary Continuation Pay yet to be
paid during the remainder of the Severance Period pursuant to the terms of the
Agreement;

 

  5. Tim further agrees that for the period between January 4, 2014 and the end
of Tim’s Severance Period (“Remaining Severance Period”), Enova will only be
required to pay $265,000 in Salary Continuation Pay in substantially equal
bi-weekly installments over the course of the Remaining Severance Period and Tim
agrees to waive Enova’s obligation to pay $265,000 of the original Salary
Continuation Pay specified in the Agreement and further hereby releases Enova
from such obligation;

 

  6. Tim agrees that he will remain bound by the provisions regarding
non-disclosure of Property and Cash America and Enova’s proprietary and
confidential information as provided in the Agreement and further agrees that
such covenants will also be extended until the end of the Covenant Period unless
a longer period is set forth for such non-disclosure provisions of the
Agreement;

 

1



--------------------------------------------------------------------------------

David Fisher

Page 2 of 2

January 3, 2014

 

  7. Springleaf acknowledges and agrees that it does not desire to have or
obtain any Property or any confidential or proprietary information of Enova,
Cash America or any of their respective affiliates and that it will not cause
Tim to disclose such information;

 

  8. If Tim does not commence his employment with Springleaf by January 15,
2014, this letter agreement will terminate and all obligations, including the
payment obligations of Enova under the Agreement that pre-existed its execution
will be unaffected, remain and be enforceable as if this letter agreement were
never executed; provided, however, for such a termination of this letter
agreement to be effective, both Tim and Springleaf must each send written notice
of any such failure of Tim to commence employment with Springleaf for any
reason, with such notices to be received by Enova on or before January 15, 2014;

 

  9. Capitalized terms used in this letter agreement and not defined herein
shall have the meanings assigned to such terms in the Agreement; and

 

  10. Except as expressly set forth in this letter agreement all terms and
conditions of the Agreement shall remain in full force and effect as written.

Each party shown as a signing party below acknowledges and agrees that this
letter agreement shall have no force and effect as to any signing party unless
all of the signing parties shown below have signed this letter agreement.

 

Accepted and Agreed By:     Springleaf Holdings, Inc.

/s/ Timothy S. Ho

    By:   /s/ Jay Levine Timothy S. Ho       Jay Levine       Chief Executive
Officer Date of Signature: January 7, 2014     Date of Signature: January 7,
2014 Accepted and Agreed By:       Enova Financial Holdings LLC      

 

  By:   Enova Online Services, Inc.,     its sole member     By:   Enova
International, Inc.,       its sole shareholder       By:  

/s/ David Fisher

        David Fisher,         Chief Executive Officer

Date of Signature: January 7, 2014

 